DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 12/4/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
 
Response to Amendments
The Amendment filed 11/6/2020 has been entered. Claims 1, 23, 34, and 37 were amended, claims 2-19, 21-22, 32, and 38 were canceled, and claims 39-42 were added. Thus,
claims 1, 20, 23-31, 33-37, and 39-42 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 1/11/2021.
The application has been amended as follows:
Claim 1 in line 6 of the Applicant’s amended claims reciting “the expired gas” has been replaced by --an expired air--.
Claim 1 in line 8 of the Applicant’s amended claims reciting “expired air” has been replaced by --the expired air--.
Claim 1 in line 15 of the Applicant’s amended claims reciting “the respiratory feedback from the blood” has been replaced by --respiratory feedback from the blood--.
Claim 1 in lines 19-20 of the Applicant’s amended claims reciting “to the respiratory muscles” has been replaced by --to respiratory muscles --.
Claim 1 in lines 23-25 of the Applicant’s amended claims reciting “and a muscular response which is a second component of the at least two components of the total respiratory drive is a component indicative of a response of the respiratory muscles,” has been replaced by --and wherein a second component of the at least two components of the total respiratory drive is a muscular response which is a component indicative of a response of the respiratory muscles,--.
Claim 1 in line 30 of the Applicant’s amended claims reciting “frequency” has been replaced by --respiratory frequency--.
Claim 1 in line 37 of the Applicant’s amended claims reciting “any deviation” has been replaced by --a deviation--.
Claim 1 in line 40 of the Applicant’s amended claims reciting “analyzing the simulations” has been replaced by --analyzing simulations--.
Claim 23 in line 3 of the Applicant’s amended claims reciting “chemical response” has been replaced by --the chemical response--.
Claim 23 in line 5 of the Applicant’s amended claims reciting “the other response.” has been replaced by --whichever of the muscular response or the chemical response was not assumed to be of the certain approximately constant level.--.
Claim 24 in line 3 of the Applicant’s amended claims reciting “any deviation” has been replaced by --a deviation--.
Claim 25 in line 3 of the Applicant’s amended claims reciting “the influence” has been replaced by --an influence--.
Claim 26 in line 2 of the Applicant’s amended claims reciting “the metabolism” has been replaced by --a metabolism--.
Claim 26 in line 3 of the Applicant’s amended claims reciting “the tissue” has been replaced by --a tissue--.
Claim 27 in line 4 of the Applicant’s amended claims reciting “mechanical ventilation” has been replaced by --the mechanical ventilation--.
Claim 28 in line 3 of the Applicant’s amended claims reciting “frequency or, duration of breath, and expiratory carbon” has been replaced by --frequency, duration of breath, expiratory carbon--.
Claim 28 in line 4 of the Applicant’s amended claims reciting “the end” has been replaced by --an end--.
Claim 28 in line 4 of the Applicant’s amended claims reciting “expired gas” has been replaced by --the expired air--.
Claim 28 in line 5 of the Applicant’s amended claims reciting “expired gas” has been replaced by --the expired air--.
Claim 29 in line 2 of the Applicant’s amended claims reciting “a blood” has been replaced by --the blood--.
Claim 29 in line 3 of the Applicant’s amended claims reciting “optionally measured transcutaneously” has been replaced by --transcutaneously measured pressure of carbon dioxide--.
Claim 31 in line 3 of the Applicant’s amended claims reciting “the ventilator means” has been replaced by --the ventilator--.
Claim 31 in line 3 of the Applicant’s amended claims reciting “the subsequent changes” has been replaced by --subsequent changes--.
Claim 33 in line 3 of the Applicant’s amended claims reciting “the inspiratory volume and/or the inspiratory pressure” has been replaced by --an inspiratory volume and/or an inspiratory pressure--. 
Claim 34 in line 7 of the Applicant’s amended claims reciting “the respiratory feedback” has been replaced by --respiratory feedback--.
Claim 34 in lines 7-8 of the Applicant’s amended claims reciting “the expired gas” has been replaced by --an expired air--.
Claim 34 in line 10 of the Applicant’s amended claims reciting “expired air” has been replaced by --the expired air--.
Claim 35 of the Applicant’s amended claims reciting “A computer program product being adapted to enable a computer system comprising at least one computer having data storage in connection therewith to control a ventilation system according to claim 1.” has been replaced by --The mechanical ventilation system according to claim 1, further comprising a computer program product being adapted to enable a computer system comprising at least one computer having data storage in connection therewith to control the mechanical ventilation system.--.
Claim 34 in line 9 of the Applicant’s amended claims reciting “respiratory feedback” has been replaced by --the respiratory feedback--.
Claim 34 in line 10 of the Applicant’s amended claims reciting “expired air” has been replaced by --the expired air--.
Claim 34 in line 19 of the Applicant’s amended claims reciting “the respiratory feedback from the blood” has been replaced by --respiratory feedback from the blood--.
Claim 34 in lines 23-24 of the Applicant’s amended claims reciting “to the respiratory muscles” has been replaced by --to respiratory muscles --.
Claim 34 in lines 27-29 of the Applicant’s amended claims reciting “and a muscular response which is a second component of the at least two components of the total respiratory drive is a component indicative of a response of the respiratory muscles,” has been replaced by --and wherein a second component of the at least two components of the total respiratory drive is a muscular 
Claim 34 in line 31 of the Applicant’s amended claims reciting “frequency” has been replaced by --respiratory frequency--.
Claim 34 in line 38 of the Applicant’s amended claims reciting “any deviation” has been replaced by --a deviation--.
Claim 34 in line 40 of the Applicant’s amended claims reciting “analyzing the simulations” has been replaced by --analyzing simulations--.
Claim 36 in line 1 of the Applicant’s amended claims reciting “according to claim 1” has been replaced by --according to claim 28--.
Claim 37 in line 6 of the Applicant’s amended claims reciting “the expired gas” has been replaced by --an expired air--.
Claim 37 in line 8 of the Applicant’s amended claims reciting “expired air” has been replaced by --the expired air--.
Claim 37 in line 17 of the Applicant’s amended claims reciting “the respiratory feedback from the blood” has been replaced by --respiratory feedback from the blood--.
Claim 37 in lines 21-22 of the Applicant’s amended claims reciting “to the respiratory muscles” has been replaced by --to respiratory muscles --.
Claim 37 in lines 25-27 of the Applicant’s amended claims reciting “and a muscular response which is a second component of the at least two components of the total respiratory drive is a component indicative of a response of the respiratory muscles,” has been replaced by --and wherein a second component 
Claim 37 in line 34 of the Applicant’s amended claims reciting “frequency” has been replaced by --respiratory frequency--.
Claim 37 in line 41 of the Applicant’s amended claims reciting “any deviation” has been replaced by --a deviation--.
Claim 37 in line 44 of the Applicant’s amended claims reciting “analyzing the simulations” has been replaced by --analyzing simulations--.
Claim 37 in lines 47-48 of the Applicant’s amended claims reciting “the at least two separated components” has been replaced by --the at least two components--.
Claim 39 in lines 1-2 of the Applicant’s amended claims reciting “the identification” has been replaced by --identification--. 
Claim 39 in line 6 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 39 in line 8 of the Applicant’s amended claims reciting “said patient, a second curve” has been replaced by -- said patient, thereby providing an adaptation to chemical response, a second curve --. 
Claim 39 in line 10 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 39 in line 13 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 39 in line 14 of the Applicant’s amended claims reciting “a normal level” has been replaced by --the normal level--. 
Claim 39 in line 15 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 40 in lines 1-2 of the Applicant’s amended claims reciting “the identification” has been replaced by --identification--. 
Claim 40 in line 6 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 40 in lines 8-9 of the Applicant’s amended claims reciting “said patient, a second curve” has been replaced by -- said patient, thereby providing an adaptation to chemical response, a second curve --. 
Claim 40 in line 10 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 40 in lines 14-15 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 40 in line 17 of the Applicant’s amended claims reciting “the adaptation to muscular response being quantified” has been replaced by --wherein an adaptation to muscular response is quantified--. 
Claim 40 in line 18 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 40 in line 20 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 40 in line 22 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 40 in line 22 of the Applicant’s amended claims reciting “a change” has been replaced by --the change--. 
Claim 40 in line 23 of the Applicant’s amended claims reciting “a reduced muscle response” has been replaced by --the reduced muscle response --. 
Claim 40 in lines 24-25 of the Applicant’s amended claims reciting “analysis of each deviation and the weighting factor” has been replaced by --analysis of each of the deviations and the weighting factor--. 
Claim 41 in line 5 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 41 in lines 7-8 of the Applicant’s amended claims reciting “said patient, calculating a second curve” has been replaced by --said patient, thereby providing an adaptation to chemical response, calculating a second curve --. 
Claim 41 in line 9 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 41 in line 12 of the Applicant’s amended claims reciting “a normal level” has been replaced by --the normal level--. 
Claim 41 in lines 12-13 of the Applicant’s amended claims reciting “the cause” has been replaced by --a cause--. 
Claim 41 in line 13 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 41 in line 14 of the Applicant’s amended claims reciting “the cause” has been replaced by --a cause--. 
Claim 41 in line 14 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 42 in line 5 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 42 in lines 7-8 of the Applicant’s amended claims reciting “said patient, a second curve” has been replaced by -- said patient, thereby providing an adaptation to chemical response, a second curve --. 
Claim 42 in lines 8-9 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 42 in lines 13-14 of the Applicant’s amended claims reciting “a respiratory frequency” has been replaced by --the respiratory frequency--. 
Claim 42 in line 16 of the Applicant’s amended claims reciting “the adaptation to muscular response being quantified” has been replaced by --wherein an adaptation to muscular response is quantified--. 
Claim 42 in lines 17-18 of the Applicant’s amended claims reciting “the cause” has been replaced by --a cause--. 
Claim 42 in line 18 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 42 in line 19 of the Applicant’s amended claims reciting “the cause” has been replaced by --a cause--. 
Claim 42 in line 19 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 42 in line 21 of the Applicant’s amended claims reciting “a change” has been replaced by --the change--. 
Claim 42 in line 22 of the Applicant’s amended claims reciting “a reduced” has been replaced by --the reduced--. 
Claim 42 in line 22 of the Applicant’s amended claims reciting “the cause” has been replaced by --a cause--. 
Claim 42 in line 22 of the Applicant’s amended claims reciting “the deviation” has been replaced by --a deviation--. 
Claim 42 in line 23 of the Applicant’s amended claims reciting “previous identifying steps” has been replaced by --the previous identifying steps--. 
Reasons for Allowance
Claims 1, 20, 23-31, 33-37, and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art does not disclose a mechanical ventilation system comprising, “a ventilator, a controller, a detector configured to measure respiratory feedback of said patient, the detector configured for delivering first data to said controller, the first data being indicative of changes of the respiratory feedback from expired air, wherein the controller is configured for operating the ventilator by providing ventilatory assistance so that said patient is at least partly breathing spontaneously, and, when providing such ventilatory 
The closest prior art of record are Heyer et al. (US 2011/0263998 A1) in view of Gotzsche (“A combined model of respiratory drive and acid-base status” article), Huang et al. (“Respiratory drive and pulmonary mechanics during haemodialysis with ultrafiltration in ventilated patients” article), Sinderby (US 2010/0228142 A1), Lin et al. (“Modeling and Simulation of Respiratory control with LabVIEW” article), and Banner (US 2005/0098178 A1).
While Heyer does teach: a ventilator (pneumatic circuit 3) (Fig. 1; abstract), a controller (estimating means 6 with selection means 10 chooses the ventilation model to be used) (Fig. 2; para. [0015]; para. [0042]), and a detector configured to measure respiratory feedback of said patient (means for acquiring air pressure 4, 5 in pneumatic circuit 3) (abstract), the detector configured for delivering first data to said controller, the first data being indicative of the changes of the respiratory feedback from expired air (means 4,5 send signals to estimation means 6 about pressure; pressure indicative of respiratory muscle activity) (abstract), wherein the controller is configured for operating the ventilator by providing ventilatory assistance so that said patient is at least partly breathing spontaneously (spontaneous breathing would involve the patient’s own 
While Gotzsche does teach a theoretical model for calculating respiratory drive (Gotzsche; abstract; Fig. 1) which includes receiving second data using a blood 
While Huang teaches a study in which respiratory drive was analyzed in actual patients (Huang; abstract) which includes using a blood measurement unit for a blood analysis of said patient (blood analyzer to analyze arterial blood gas for components including pH) (Huang; page 466, right column “Gas exchange and leucocyte count management” section), Huang does not teach all of the components of the independent claims.
While Sinderby teaches a method and system for determining respiratory features (Sinderby; title) which is configured for estimating, by separating, at least two components of a respiratory drive (partitioning the respiratory drive into chemical/habitual drive, which relates to metabolism and blood gases, and the load related drive, which relates to lung distension) (Sinderby; para. [0091]; para. [0098]), and for identifying the first component, or the second components, or both, as a cause 
While Lin teaches a modeling and simulation process for determining respiratory control (Lin; abstract) including the controller being further configured to simulate an expected respiratory frequency, arterial pH and end tidal carbon dioxide (optimized breathing frequency, tidal volume, and arterial CO2 are monitored with the simulator) (Lin; abstract) at different levels of pressure support (driving pressure is variable) (Lin; Table 1; page 56 left column third paragraph; page 57 left column last paragraph; page 57 right column section “Inspiratory Resistive Loading”) for a first scenario a) when a muscle strength of the patient is normal (the mechanical load of the active resistance of the respiratory muscles is the variable being controlled in the simulation; simulation of normal patients during steady-state unloaded breathing resistance is performed with a control inspiratory resistance) (Lin; Fig. 1; Table 2; page 57 left column in the last paragraph; page 57 right column section “Inspiratory Resistive Load”), and a second scenario b) when the muscle strength cannot respond adequately to the different levels of pressure support (the patients have their inspiratory resistance increased from the initial unloaded control inspiratory resistance during the loaded breathing simulation, thus simulating an increased active resistance of the lung muscles) (Lin; Fig. 1; Table 2; page 57 left column in the last paragraph; page 57 right column section “Inspiratory Resistive Load”), and, by analyzing the simulations of the first and second scenarios, apportioning the first and second components of the at least two components of the 
While Banner teaches a ventilator monitor system (Banner; title) including a human-machine interface (processing subsystem 40 with operator interface 60 and display 62) (Banner; Figs. 2A, 7; para. [0041]) for displaying output results (ventilation data output used to determine ventilator settings is provided to display 62) (Banner; para. [0077]), Banner does not teach all of the components of the independent claims.
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant’s independent claims 1, 34, and 37, and since the prior art of record does not teach and render obvious of having the controller being further configured for identifying the first component, or the second component, or both, as a cause for any deviation of the respiratory feedback detected by the detector from the expected respiratory feedback simulated by the controller; the controller being further configured for apportioning the first and second components of the at least two components of the total respiratory drive by analyzing the simulations of the first and second scenarios, thus claims 1, 20, 23-31, 33-37, and 39-42 read over the prior art of record and the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QUANG D THANH/Primary Examiner, Art Unit 3785